                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AB:JRS                                            271 Cadman Plaza East
                                                  Brooklyn, New York 11201



                                                  April 15, 2020

By ECF and E-Mail

The Honorable James Orenstein
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    In re Search and Seizure Warrant for a Silver Audi Car
                     Docket No. 20-MJ-307

Dear Judge Orenstein:

              The government respectfully submits this letter to request that the Court:

              1. Seal the currently docketed version of the search warrant and its underlying
                 application, because they contain personal identifying information of an
                 individual who is a subject of a federal grand jury investigation;

              2. Replace that unredacted version with a redacted version of the warrant and
                 its underlying application, which redacts all personal identifying
                 information, as set forth in Exhibits B and D; and

              3. Direct that personal identifying information — specifically, the subject’s
                 name and license plate number — be redacted from the case name and
                 docket entries on ECF.

              The justification for these requests is set forth in the enclosed letter from
Assistant United States Attorney Michael D. Neff of the United States Attorney’s Office for
the Southern District of New York.
               For the reasons set forth in AUSA Neff’s letter, the government further
respectfully requests that AUSA Neff’s letter and its attachments be filed under seal.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Jonathan Siegel_
                                                  Jonathan Siegel
                                                  Assistant U.S. Attorney
                                                  (718) 254-6293

Enclosures

cc:    Clerk of Court (by ECF)
       Michael D. Neff, Esq. (by E-Mail)
       Gerald B. Lefcourt, Esq. (by E-Mail)
       Faith A. Friedman, Esq. (by E-Mail)




                                              2
